Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    DETAILED ACTION
1. The Applicant’s response to the office action filed on November 02, 2021 is acknowledged.
                                               Status of the Application
2. Claims 1-27 are pending under examination. The Applicant’s arguments have been fully considered and found persuasive in-part for the following reasons. The action is made FINAL.
Response to Arguments:
3. With reference to the objection to claim 27, the Applicant’s arguments were found unpersuasive because the step for obtaining a liquid sample of claim 27 do not differ from the method step (A) of claim 1 reciting obtaining a liquid sample and the objection is maintained for said reasons.
4. The rejection of claims 1-17 and 19-27 under 35 USC 102(a)(1) as being anticipated by Toplitsch et al, has been withdrawn in view of the Applicant’s persuasive arguments. 
 5. With reference to the rejection of claims 1-27 under 35 USC 103 as being unpatentable over McCoy et al. in view of Giglio et al., the Applicants arguments were fully considered and found unpersuasive. With reference to the Applicant’s arguments that the combination of the references does not teach DNA extraction from T0 and T2 samples and performing PCR and it would not be obvious to extract DNA dip-slides of McCoy et al. to perform PCR, the Applicant’s arguments were found unpersuasive. As 
                                        Objection to the claims-Maintained
6.   Claim 27 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim
1. When two claims in an application are duplicates or else are so close in content that
they both cover the same thing, despite a slight difference in wording (claim 27 recites
‘step for’ which do not differ from claim 1 method step), it is proper after allowing one
claim to object to the other as being a substantial duplicate of the allowed claim. See
MPEP § 608.01(m).


Claim Rejections - 35 USC § 103-Maintained
7.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-27 are rejected under 35 U.S.C. 103 as being unpatentable over McCoy (US 2007/0218522) in view of Giglio et al. (US 2009/0239256).
McCoy teaches a process of claim 1, 27, for detecting presence of viable targeted waterborne pathogens comprising: obtaining a liquid sample; collecting a concentrate of bacterial cells from the liquid sample and enriching the concentrate of bacterial cells to produce an enriched concentrate of bacterial cells (see at least para 0089-0092, 0042-0047, 0062);
           incubating the enriched concentrate of bacterial cells (see example 1 on col. 13-14);and determine a qualitative assessment of the presence of viable waterborne 
    With reference to claim 5-7, McCoy teaches that the method comprising: obtaining the liquid sample from a water source; and neutralizing residual oxidants and antimicrobials within the liquid sample to obtain a substantially oxidant-free antimicrobial sample; wherein the sample is neutralized using a reducing agent, wherein the reducing agent comprises at least one of sodium thiosulfate (Na2S203) or sodium bisulfite (see para 0108-0109, 0093-0098).
    With reference to claim 8-9, McCoy teaches collecting the concentrate of bacterial cells comprises performing a filter concentration on the liquid sample, wherein the filter concentration comprises using a membrane in a filtration unit, aseptically removing the membrane from the filtration unit and providing the membrane into an enrichment broth (see para 0074, 0084 0090).
   With reference to claim 10-12, McCoy teaches that the membrane is a polycarbonate membrane, wherein the polycarbonate membrane is a track-etched membrane, wherein the polycarbonate membrane has a pore size of less than 0.25 um and has a diameter of about 47 mm or larger (see at least para 0105, 0108-0125, 0100-0106).
   With reference to claim 14-15, 17-18, McCoy teaches that the concentrate of bacterial cells is enriched in a solution of growth medium, wherein the growth medium is a Buffered Yeast Extract media comprising Vancomycin, Polymyxin, Cycloheximide, Glycine, Iron pyrophosphate, L- cysteine, and Bovine serum albumin; wherein the concentrate of bacterial cells is incubated at a temperature from 30 °C to 37 °C and the concentrate of bacterial cells is shaken at 50 rpm during the incubation period (see at

With reference to claim 26, McCoy teaches that the targeted pathogen is Legionella (see para 0089-0092).
Although McCoy teach DNA-based analysis to detect pathogens in liquid sample using DNA probes and fluorescence in situ hybridization analysis (see at least para 0072),     
McCoy did not specifically teach extracting DNA and analyzing DNA by real-time polymerase chain reaction.
   Giglio et al. teach a method for detecting viable microorganism in liquid samples (water or bio fluids) comprising concentrating microorganism of an aqueous sample in a culture medium, incubating, extracting DNA, analyzing DNA by real-time PCR and detecting the amount or quantity of viable pathogens in the sample (see entire document, at least para 0161-0176, 0259-0263, 0285).
    It would be prima facie obvious to one of the ordinary person skilled in the art before the effective filing date of the invention to modify the method of McCoy with a step of DNA extraction and real-time PCR as taught by Giglio et al. to develop a sensitive method for detecting presence of viable pathogens in aqueous samples. The ordinary person skilled in the art would have motivated to combine the method of McCoy with the method as taught by Giglio et al. and have a reasonable expectation of success that the combination would result in developing an improved sensitive method for detecting viable pathogens in liquid samples because Giglio et al. explicitly taught that DNA based real-time PCR provides robust and efficient detection of amount or quantity of viable microorganisms, reducing false positives (see at least para 285, 0199) and such a modification of the method is considered obvious over the cited prior art.
Conclusion
           No claims are allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637